                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE MIDDLE DISTRICT OF ALABAMA

IN RE:                                                                             CASE NO. 14-81104-WRS
                                                                                             CHAPTER 13
DANNY J BREWSTER

ANNETTE H BREWSTER

         Debtor(s)

PURSUANT TO LOCAL RULE 9007-1, THIS MOTION WILL BE TAKEN UNDER ADVISEMENT BY
THE COURT AND MAY BE GRANTED UNLESS A PARTY IN INTEREST FILES A RESPONSE WITHIN
21 DAYS OF THE DATE OF SERVICE. RESPONSES MUST BE SERVED UPON THE MOVING PARTY
AND, IN THE MANNER DIRECTED BY LOCAL RULE 5005-1, FILED WITH THE CLERK
ELECTRONICALLY OR BY U.S. MAIL ADDRESSED AS FOLLOWS: CLERK, U.S. BANKRUPTCY
COURT, ONE CHURCH STREET, MONTGOMERY, AL 36104.

This pleading is being filed and noticed pursuant to M.D. Ala., LBR 9007-1 procedures for the following:
Motion to Modify Confirmed Plan pursuant to LBR 3015 -1(b)

                           TRUSTEE’S MOTION TO MODIFY DEBTOR(S)
                      CONFIRMED CHAPTER 13 PLAN FOR LAWSUIT PROCEEDS

         COMES NOW, the Trustee, pursuant to 11 USC §1329 and LBR 3015 -1(b), and moves this

Honorable Court to modify the debtor(s) confirmed Chapter 13 plan, and as grounds for said motion,

states as follows:

         The Trustee has been advised that the debtor (s) is/are the party to a lawsuit, inheritance,
         insurance, "windfall" or "other" cause of action. The debtor (s) have not claimed an
         exemption in these funds at this time. It is the Trustee’s contention that this "cause of
         action" constitutes both disposable income and is an asset of the debtor (s) Chapter 13
         estate. The Trustee understands that the proceeds from this cause of action will be
         reduced by attorney(s) fees, costs of litigation and any other expenses of litigation that are
         approved by this Court pursuant to the debtor (s) motion to approve settlement and
         application for approval of attorney(s) fees and costs of litigation. To the extent that these
         proceeds are not exempted by the debtor(s) or approved by the Court for the payment of
         attorney(s) fees and costs of litigation, then these proceeds are due to be paid to the
         Trustee for the benefit of unsecured creditors. To the extent this plan is less than 100%
         for the benefit of unsecured creditors, the Trustee moves this Honorable Court to increase
         the percentage to unsecured creditors by the net amount of these proceeds.

         WHEREFORE, the above premises considered, the Trustee moves this Honorable Court to

modify the debtor(s) confirmed plan to provide that the party or special counsel holding the proceeds be

required to send all net proceeds from the cause of action settlement, less attorney (s) fees, litigation

expenses, and any other Court approved expenses, to the Trustee for the benefit of the Debtor (s)

unsecured creditors. To the extent that this debtor (s) plan is less than 100%, the Trustee moves this




  Case 14-81104          Doc 42      Filed 02/11/19 Entered 02/11/19 19:35:15                  Desc Main
                                        Document Page 1 of 2
Honorable Court to increase the dividend percentage to unsecured creditors by the amount of the net

settlement. The Trustee moves that all other aspects of the debtor (s) originally confirmed plan will remain

the same.

Respectfully submitted on February 11, 2019.
                                                                         Sabrina L. McKinney
                                                                         Chapter 13 Standing Trustee


                                                                         /s/ Sabrina L. McKinney
                                                                         Sabrina L. McKinney
                                                                         Chapter 13 Standing Trustee
Office of the Chapter 13 Trustee
P.O. Box 173
Montgomery, AL 36101-0173
Phone: (334)262-8371
Fax: (334)262-8599
email: 13Trustee@ch13mdal.org

                                       CERTIFICATE OF SERVICE

    I, the undersigned, hereby certify that a copy of the foregoing TRUSTEE 'S MOTION TO MODIFY
DEBTOR'S CONFIRMED CHAPTER 13 PLAN FOR LAWSUIT PROCEEDS has been served on all the
parties listed below by either electronic mail or by placing same in the United States Mail, postage prepaid,
and properly addressed on February 11, 2019.

cc: Debtor(s)                                                            /s/ Sabrina L. McKinney
    Debtor(s) Attorney                                                   Sabrina L. McKinney
    All Creditors                                                        Chapter 13 Standing Trustee
    Special Counsel:




  Case 14-81104          Doc 42     Filed 02/11/19 Entered 02/11/19 19:35:15                  Desc Main
                                       Document Page 2 of 2
